DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: application filed on 11/29/2021 is a continuation of 16000907, filed 06/06/2018, now U.S. Patent #11188509 and 16000907 is a continuation of 15224579, filed 07/31/2016, now U.S. Patent #9996566;15224579 is a continuation in part of 14699828, filed 04/29/2015, now U.S. Patent #9747258 and 14699828 Claims Priority from Provisional Application 61985489, filed 04/29/2014;15224579 is a continuation in part of 14926007, filed 10/29/2015, now U.S. Patent #10733078 and 14926007 Claims Priority from Provisional Application 62072460, filed 10/30/2014;
15224579 is a continuation in part of 13959759, filed 08/06/2013, now U.S. Patent #9513771; 
13959759 Claims Priority from Provisional Application 61679814, filed 08/06/2012;15224579 is a continuation in part of 14176166, filed 02/10/2014 ,now U.S. Patent #10509850 and 14176166 Claims Priority from Provisional Application 61762902, filed 02/10/2013;15224579 is a continuation in part of 14207761, filed 03/13/2014, now abandoned and 14207761 Claims Priority from Provisional Application 61781866, filed 03/14/2013;15224579 is a continuation in part of 13771119, filed 02/20/2013 ,now U.S. Patent #10185703 and 13771119 Claims Priority from Provisional Application 61600726, filed 02/20/2012;15224579 Claims Priority from Provisional Application 62247766, filed 10/29/2015;15224579 Claims Priority from Provisional Application 62367151, filed 07/27/2016.
Claims 21-44 are pending in this application.  Claims 21 and 33 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a page analyzer to receive an incoming request of at least one page of a visual application having an existing layout, to extract attributes of at least one code component of said at least one page…”; “a signature comparer to perform a comparison of said associated extended code component signature of said at least one code component with said associated extended code component signature of said at least one layout stored in said layout database to produce results”; and “a layout searcher and generator to at least acquire from said database a set of candidate layouts according to the results of said signature comparer wherein said candidate layouts have similar attributes and visually different to each other” in claim 21; 
“a visual page comparer to determine a level of visual similarity between a first candidate layout from said set of candidate layouts…”; and “a diversifier to determine an extent of visual diversity between said first candidate layout…” in claim 22; 
“a layout adapter and applier to adapt said at least one code component to a selected layout from said set of candidate layouts” in claim 23;
“a page spider to retrieve visual design system pages …”; and “a layout filter and ranker to filter and rank at least one of: said at least one layout generated by said page analyzer and said candidate layouts” in claim 24;
“a layout quality rater to calculate a quality score …”; and “a ranker to order at least one of said at least one layout and said candidate layouts according to code component attribute similarity.” In claim 25;
“a matcher to create a match of attributes …” in claim 26;
“a column layout generator to place sub-components derived from said base attributes set into one column after the other”; and “a main and side bar layout generator to place sub-components derived…” in claim 27;
“a server based layout coordinator to perform at least one of: receiving said at least one code component …”; “a partial layout handler to send components missing …; and “a segment layout handler to combine said segmented candidate layouts…” in claim 28; and
“a component type conversion handler to convert the type of each sub- component…”; “a sub-component attribute applier to apply second attributes to sub- components…”; “a dynamic layout handler to transfer over said dynamic layout…”; “a split/merge component handler to perform at least one of: splitting and merging sub-components …”; “a remaining component handler to handle sub-components …”; “a post processor to perform reverse transformations …” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification, paragraphs [00520]-[00521] indicating such generic place holder in claims 21-29 are software/program executed on a general computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “… the output of said analysis …” in lines 5-6 of claim 33, render the claims are vague and indefinite, since an output is not mentioned before.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 34-44 are rejected for fully incorporating the dependencies of its base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 31-34, 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dontcheva, US 20130124968.
Regarding independent claim 21, Dontcheva teaches a system for a visual design system, the system comprising:
a memory (Dontcheva, paragraph [0094]; a system memory);
a processor (Dontcheva, paragraph [0094]; a processor);
a unit running on said processor to generate a layout according to attributes of code components (Dontcheva, fig.1), said unit comprising:
a page analyzer to receive an incoming request of at least one page of a visual application having an existing layout, to extract attributes of at least one code component of said at least one page, said page analyzer to also perform an analysis of said extracted attributes and to produce an associated extended code component signature using said analysis (Dontcheva, figures 5-6; [0043]-[0045], [0089]; receiving an analyzing request of a webpage/document having layout for text and image; analyzing the document to extract document structure in HTML and image structure of the document to determine design features to produce associated style score as an aggregate value which combines values of all design features for page layout design);
a database to store at least one layout and at least one associated extended code component signature of said at least one layout wherein said extended code component signature of said at least one layout represents a code component composition of said at least one layout stored in said layout database (Dontcheva, [0021], [0030]; storing layout design in association with style score representing a particular design style);
a signature comparer to perform a comparison of said associated extended code component signature of said at least one code component with said associated extended code component signature of said at least one layout stored in said layout database to produce results (Dontcheva, fig.3; [0031]; comparing style scores of example page layout design to style scores for page layout designs in database); and
a layout searcher and generator to at least acquire from said database a set of candidate layouts according to the results of said signature comparer wherein said candidate layouts have similar attributes and visually different to each other (Dontcheva, fig.3; [0042]; searching and providing page layout designs having similar to the design style of the example page layout design to users based on the comparing).
Regarding claim 31, which is dependent on claim 21 wherein said at least one code component is a larger than a handled component set of a page of a visual application (Dontcheva, fig.6; [0044], [0049]; visual of segments larger than visual separator of the document structure).
Regarding claim 32, which is dependent on claim 21, Dontcheva teaches wherein said visual design system is at least one of: an experiment system, an end user orientated application, a native application building system, a dynamic view assignment system, an application generation system, a page analyzing visual editor and a website building system (Dontcheva, paragraph [0004], disclose the system is for page layout designs).
Claims 43-44 are for a method performed by the system of claims 31-32 respectively and are rejected under the same rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-14, 16-24, 28-29 of U.S. Patent No. 11,188,509 in view of Dontcheva, US 20130124968.
Regarding claims 21-44 of current application, claims 1, 1-9, 13-14, 16, 16-24, 28-29 of the ‘509 teach all limitations of claims 21-22 and 33-34 of current application respectively, except “attributes of at least one code component” and “an associated extended code component signature” which are “business information of at least one data structure” and “associated business information signature” respectively in the ‘509.
Dontcheva teaches extract attributes of at least one code component of said at least one page and produce an associated extended code component signature (Dontcheva, figures 3, 5; [0043], [0044]; analyzing the document structure in HTML and image structure of a document to determine design features and produce style scores).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Dontcheva’s teaching and the ‘509’s teaching to include 
extracting attributes of at least one code component of said at least one page and producing an associated extended code component signature, since the combination would have facilitated the analyzing and searching of page layouts based on design features of document structure and style scores as Dontcheva disclosed.

Allowable Subject Matter
Claims 22-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as filling a terminal disclaimer to overcome double patenting rejections above.
Claims 34-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as filling a terminal disclaimer to overcome double patenting rejections and amend to overcome 112 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Donneau-Golencer, US 9195640 teaches method for finding content having a desired similarity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177